DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 8/27/21 is acknowledged, the references therein relating to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Print controller for transmitting print information to a server associated with a print queue”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage section … a monitoring section … a print information transmission section … an input section” in claims 13 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Inspection of the specification reveals that a memory 110 corresponds to the storage section (paragraph 19 of the publication), a CPU corresponds to the monitoring and print information transmission sections (paragraph 19), and a touch panel corresponds to the input section (paragraph 25).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2009/0002752 by Sugiyama.
2)	Regarding claim 1, Sugiyama teaches a non-transitory computer-readable storage medium (figure 2, item 1; paragraph 37; various memories in the client device) storing a print control program to be executed by a computer (figure 1, items 102, 103 and 104; client PCs) of a print controller, the print controller connected to a server (figure 1, item 101; paragraph 32; log collection server) and a printer (figure 1, item 105; a printer) and including a spooler (figure 4, item 403; a spooler) operating to receive a print job and transmit the print job to the printer, the print control program causing the computer to perform processing, the processing comprising: storing a print queue associated with the server (figure 14, item 1408; paragraph 137; job list is a print queue associated with log server 101); monitoring the spooler (figure 14, item 1407; spooler is monitored); when the spooler receives the print job, in a case in which the received print job specifies the print queue, obtaining print information based on the print job (paragraphs 58 and 60; when job arrives at the spooler, various information is determined, the particular printer driver selected determines the specific queue); and transmitting the obtained print information to the server associated with the print queue (paragraph 137; job completion and print information such as billing code [paragraph 63] can be transmitted to log server).
3)	Regarding claim 3, Sugiyama teaches the non-transitory computer-readable storage medium according to claim 1, further comprising: when a print end response for the transmitted print job is received from the printer, causing the computer to transmit the print information to the server (paragraph 137; upon completion of a job at the printer, the client PC transmits the job log to the log server 101).
4)	Regarding claim 4, Sugiyama teaches the non-transitory computer-readable storage medium according to claim 3, further comprising: when an error response for the transmitted print job is received from the printer (paragraph 43; printer status can be monitored by client PC), causing the computer to not transmit the print information to the server (paragraph 137; only jobs that finish printing transmit log information therefore jobs in error do not transmit the log).
5)	Regarding claim 6, Sugiyama teaches the non-transitory computer-readable storage medium according to claim 1, further comprising: causing the computer to receive user input and generate the print queue associated with the server based on the received user input (figure 3; paragraph 55; user input is received and jobs are placed in a queue based upon the input information).
6)	Claims 7, 9, 10 and 12 are taught in the same manner as described in the rejection of claims 1, 3, 4 and 6, respectively above.
7)	Claims 13, 15, 16 and 18 are taught in the same manner as described in the rejection of claims 1, 3, 4 and 6, respectively above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claim(s) 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2009/0002752 by Sugiyama as applied to claims 1, 7, and 13 above, and further in view of U.S. patent application publication 2018/0321888 by Rosemann.
9)	Regarding claim 2, Sugiyama does not specifically teach the non-transitory computer-readable storage medium according to claim 1, further comprising: causing the computer to store a second print queue not associated with the server; and when the spooler receives the print job, in a case in which the print job specifies the second print queue, not transmitting the print information to the server.
	Rosemann teaches the non-transitory computer-readable storage medium according to claim 1, further comprising: causing the computer to store a second print queue not associated with the server; and when the spooler receives the print job, in a case in which the print job specifies the second print queue, not transmitting the print information to the server (paragraphs 59-61; a second queue, different from a primary queue, can communicate with a second server that is different than the first server to which the primary queue communicates, therefore print information is not transmitted from the second queue to the first server).
	NOTE:  Rosemann could modify the system of Sugiyama to incorporate multiple queues with the client PC that each communicate with a different server.
	Sugiyama and Rosemann are combinable because they are both from the printer networking field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sugiyama with Rosemann to add multiple queues with corresponding servers.  The motivation for doing so would have been because “waiting for the print server to become available places a burden on the client” which is alleviated by utilizing multiple servers (paragraph 6).  Therefore it would have been obvious to combine Sugiyama with Rosemann to obtain the invention of claim 2.
10)	Claims 8 and 14 are taught in the same manner as described in the rejection of claim 2 above.

11)	Claim(s) 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2009/0002752 by Sugiyama as applied to claims 1, 7, and 13 above, and further in view of U.S. patent application publication 2009/0180141 by Takaishi et al.
12)	Regarding claim 5, Sugiyama does not specifically teach the non-transitory computer-readable storage medium according to claim 1, further comprising: after transmitting the print information to the server, when a response for the transmitted print job is received from the printer, causing the computer to transmit the response to the server.
	Takaishi teaches the non-transitory computer-readable storage medium according to claim 1, further comprising: after transmitting the print information to the server (figure 4, item C4; paragraph 135; job information is transmitted to management server 31), when a response for the transmitted print job is received from the printer, causing the computer to transmit the response to the server (figure 4, item C14; paragraphs 145 and 146; job log is transmitted to management server upon completion of a print job).
Sugiyama and Takaishi are combinable because they are both from the printer networking field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sugiyama with Takaishi to add a second information transmission to the server.  The motivation for doing so would have been so that billing for completed jobs can be properly tracked (paragraph 148).  Therefore it would have been obvious to combine Sugiyama with Takaishi to obtain the invention of claim 5.
13)	Claims 11 and 17 are taught in the same manner as described in the rejection of claim 5 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672